DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species A: The atomization piece is arranged to be parallel to a length direction of the electronic cigarette and is centrally aligned with the heating body, indicating that the heating body is also arranged parallel to the length direction. The nozzle is arranged at one end of the atomization piece, indicating that air must flow parallel to the atomization piece and that the heating body and atomization piece are not sequential in a gas flow direction.
Species B: The atomization piece, the heating body, and the liquid storage cavity are sequentially arranged along an outflow direction of the atomized gas.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-2, 4, 8-11 and 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A and B lack unity of invention because even though the inventions of these groups require the technical feature of an ultrasonic electronic cigarette atomizer, comprising an atomizer shell, wherein an atomization piece and a liquid guide structure are arranged in the atomizer shell, wherein the liquid guide structure communicates with a liquid storage cavity in the atomizer, wherein a heating body is further arranged in the atomizer shell, wherein both of the atomization piece and the heating body are in contact with the liquid guide structure, and both of the heating body and an atomization surface of the atomization piece communicate with an airflow passage, and a positive electrode and a negative electrode of the heating body are respectively connected with one end and the other end of a power supply, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thorens (9,055,617).
Thorens discloses an electrically heated aerosol generating system (abstract) having a heating element and a piezoelectrical element to atomize (column 10, lines 29-35) a liquid aerosol forming substrate (column 1, lines 39-43). The smoking system has a housing (column 11, lines 60-67, figure 1, reference numeral 101), which is considered to meet the claim limitation of an atomizer shell. A capillary wick (figure 1, reference numeral 117) extends from within a liquid containing cartridge (figure 1, reference numeral 113), which is considered to meet the claim limitation of a liquid storage cavity, inside the housing (column 12, lines 1-9). The other end of the capillary wick is surrounded by a heater (column 12, lines 1-9, figure 1, reference numeral 119), which is considered to meet the claim limitation of a heating body. The heating element of the heater extends around and is in contact with the wick (column 14, lines 29-45, figure 4, reference numeral 207). The heater also is also integrally formed with connector blades that contact and support the heating element (column 13, lines 4-12, figure 4, reference numerals 203, 205), which are considered to meet the claim limitation an atomization piece contacting the liquid guide structure. The housing contains an air inlet (figure 1, reference numeral 123) and an air outlet (figure 1, reference numeral 125) that define an aerosol forming chamber between them (column 12, lines 1-9, figure 1, reference numeral 127). This chamber is considered to meet the claim limitation of an airflow passage since air flows through it and the surfaces of the wick and the surface of the blades are exposed to it (figures 1, 4). The heater is connected to the electric circuitry via connections (column 1, lines 1-9, figure 1, reference numeral 121) to a battery (column 11, lines 60-67, figure 1, reference numeral 107), which evidently contain both positive and negative connections due to the properties of electric circuits.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL E SPARKS/               Examiner, Art Unit 1747